Citation Nr: 1811149	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide agent exposure, for the purpose of entitlement to retroactive benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from July 1954 to July 1958, and from October 1958 to October 1974.  He died in November 2007.  The appellant is his daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The appellant testified before the undersigned Veterans Law Judge in an August 2017 hearing.  


FINDINGS OF FACT

1.  VA has identified the appellant as a Nehmer class member.

2.  In an October 2005 decision, the Board determined that the Veteran had service in the Republic of Vietnam and was therefore presumptively exposed to herbicide agents therein.  

3.  The Veteran was diagnosed with ischemic cardiomyopathy status post coronary artery bypass surgery.  


CONCLUSION OF LAW

The criteria for award of service connection for ischemic heart disease for the purpose of entitlement to retroactive benefits are met.  38 U.S.C. §§ 501, 1110, 1116, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.816 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the Veteran's heart disease was due to herbicide agent exposure and, therefore, retroactive benefits are warranted pursuant to the Nehmer line of cases.  

Initially, the Board notes that this is not a claim for accrued benefits.  VA, on its own initiative, sent the appellant a letter in February 2011 explaining that it was going to review the matter pursuant to Nehmer line of cases to determine whether retroactive benefits were warranted based on the addition, effective August 2010, of ischemic heart disease to the list of diseases presumed to be caused by exposure to an herbicide agent such as Agent Orange under 38 C.F.R. § 3.309(e).  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  The provisions of 38 U.S.C. § 5121(c) and § 3.1000(c), which require survivors to file claims for accrued benefits, do not apply to payments under 38 C.F.R. § 3.816, regarding awards under the Nehmer Court Orders for disability or death caused by a condition presumptively associated with herbicide agent exposure.  See 38 C.F.R. § 3.816(f)(2).  

In a March 2011 correspondence, VA indicated that if readjudication pursuant to Nehmer was not warranted, the appellant would be notified by separate letter.  Contrarily, VA also indicated that if it determined that the appellant was a Nehmer class member, eligibility for benefits would be considered.  VA thereafter considered the appellant's eligibility for benefits, and this appeal ensued.  The Board will not disturb the RO's favorable finding as to Nehmer class member status in this case.

Here, the Veteran was diagnosed with ischemic cardiomyopathy status post coronary artery bypass grafting.  See March 1995 VA treatment records (operative report for orthotopic heart transplant for ischemic cardiomyopathy); see also March 1993 VA spine examination (noting quadruple coronary artery bypass surgery in 1986).  The Veteran testified in an April 2002 RO hearing that although he was primarily assigned to Thailand, he traveled in and out of Vietnam on several occasions.  See April 2002 Hearing Transcript at 7.  In an October 2005 decision, the Board conceded the Veteran had service in Vietnam and therefore was presumptively exposed to herbicide agents therein.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii). 

Certain diseases shall be service connected if the Veteran was exposed to an herbicide agent during service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113 and 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Ischemic heart disease is listed under 38 C.F.R. § 3.309(e) as a disability being presumptively related to herbicide exposure.  75 Fed. Reg. 53,202, 53,216 (Aug. 31, 2010).  Ischemic heart disease is defined as "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  38 C.F.R. § 3.309(e).  
As noted above, the Board in an October 2005 decision determined that the Veteran had service in Vietnam during the Vietnam era.  Therefore, it is presumed that the Veteran was exposed to herbicide agents during service.  As such, service connection for ischemic heart disease, including coronary bypass surgery, is warranted on a presumptive basis, and retroactive benefits are established.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.  


ORDER

Service connection for ischemic heart disease for the purpose of entitlement to retroactive benefits is granted.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


